        Case 2:20-cv-03107-SM-DPC Document 9 Filed 05/13/21 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

DENA S. PETERS                                                  CIVIL ACTION

VERSUS                                                          NO. 20-3107
CHENMED SENIOR MEDICAL CENTER
                                                                SECTION “E” (2)




                                            ORDER

        Having reviewed the complaint, the applicable law, and the Magistrate Judge's Findings

and Recommendation, the Court approves the Magistrate Judge's Findings and Recommendation

and adopts it as its opinion herein.

       Accordingly;

        IT IS ORDERED that Plaintiff's claims are DISMISSED WITHOUT PREJUDICE

under Federal Rule of Civil Procedure 4(m) for failure to prosecute.

       New Orleans, Louisiana, this 13th day of May, 2021.


                                                 ____________________________ _ ______
                                                            SUSIE MORGAN
                                                   UNITED STATES DISTRICT JUDGE
